Citation Nr: 1604115	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Brendan B. Garcia, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's claims file is currently at the Ft. Harrison, Montana RO.  

In August 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the claims file.

In May 2012, the Appeals Management Center granted service connection for PTSD, effective November 15, 2005.  The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD was not readjudicated, and the Board remanded the claim.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board acknowledges that the issues of entitlement to service connection for sleep apnea and bilateral chondromalacia patella, entitlement to a disability rating in excess of 50 percent prior to September 29, 2014, and entitlement to a total disability rating based upon individual unemployability (TDIU) have been perfected, but not yet certified to the Board.  See August 2015 Statement of the Case (SOC) and September 2015 Substantive Appeal (VA Form-9).  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  In fact, as recently as October 2015, the RO has attempted to schedule the Veteran for examinations regarding his claims.  The RO was made aware that the Veteran moved from Oregon to Montana on October 9, 2015, and took action to transfer his file to the Ft. Harrison RO.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a separately manifested acquired psychiatric disorder from his PTSD that is due to or aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability to include depression, anxiety, and mood disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2005 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney with prior representation by a national service organization, all of whom have submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was provided VA examinations in January 2006 and March 2011.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted examinations.  Ultimately, the examiners concluded that the Veteran had PTSD and cannabis abuse, but neither attributed the cannabis abuse to his service-connected PTSD.  The 2011 examiner also indicated that the Veteran symptoms are associated with his PTSD, and the criterion for a separate diagnosis of depression was not warranted.  As the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the February 2014 readjudication of the claim, the Board finds that there has been substantial compliance with its January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  The Veteran has not been diagnosed as having any psychoses within his first post-service year or thereafter, and is therefore not entitled to presumptive service connection.

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that he has an acquired psychiatric disorder related to his period of active duty.  Importantly, the Veteran has already been awarded service connection for PTSD.  As such, the Board will only address whether the Veteran has any psychiatric disorder other than PTSD related to his period of active duty.

A review of his service treatment records shows a March 1994 report of medical history in which the Veteran noted "frequent trouble sleeping and depression/excessive worry."  The examining professional indicated that the Veteran felt increased pressure and excessive worry about getting out of the military, but he did not diagnose any psychiatric disorder.  Psychiatric examination at that time was within normal limits.  

During a January 2006 VA examination, the examiner diagnosed the Veteran as having PTSD with secondary alcohol abuse and marijuana abuse, not secondary to PTSD.  

VA treatment records show the Veteran first sought treatment for complaints of depression and PTSD symptoms in the mid-2000s.  He also requested help with anger management.  For many years, the Veteran was treated with medication for depression; he was subsequently diagnosed as having PTSD.  When the Veteran sought treatment at the time he was around 42 years of age, the treating professionals noted he had a 30-year history of cannabis abuse.  More recent treatment notes show a diagnosis of anxiety disorder and dysthymia, but his symptoms have essentially been described as panic attacks, mood disorder, anxiety, and depressed mood due to his PTSD.  His psychotherapy sessions were almost exclusively related to his PTSD symptoms-including his complaints of depression, anxiety, mood problems.  

In a March 2011 VA psychiatric examination, the examiner opined that the Veteran met the DSM-IV criteria for a diagnosis of PTSD and it is related to his fear of hostile military or terrorist activity.  The examiner opined, however, that the Veteran did "not endorse symptoms that would warrant an independent diagnosis of depression."  Further, the examiner opined that the Veteran's history of cannabis abuse is unrelated to his PTSD as it preexisted his military service and occurred again after his military service.  She noted that "[o]ther than the diagnoses listed, no other mental conditions were found."

Overall, the evidence shows that the Veteran's current psychiatric symptoms are attributable to PTSD rather than depression, anxiety disorder, or other non-PTSD-related psychiatric condition.  Although the Board is mindful that the VA treatment records show a longstanding and ongoing diagnosis of depression, and more recent treatment for anxiety and mood disorders, the VA treatment records do not provide any explanation or rationale for the rendered diagnoses.  Indeed, these records show the diagnosis of and treatment for PTSD.  As such, it is unclear from those records as to why treating VA psychiatric staff believed that the Veteran had separately manifested depression, anxiety disorder, or mood disorder as opposed to attributing those symptoms to his already service-connected PTSD.  By contrast, the strongly worded diagnosis and opinion provided in the March 2011 VA examination is supported by rationale.  Further, it appears to be based upon the application of the Veteran's symptoms to applicable diagnostic criteria for PTSD, as well as a complete understanding of the Veteran's treatment history that is consistent with the facts shown in the record. 

The Veteran was diagnosed as having cannabis abuse disorder during the course of this appeal.  The Board notes, however, that VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

Importantly, the Veteran has not contended, nor does the evidence show that he is claiming cannabis abuse due to his military service or secondary to his PTSD.  Moreover, the VA examiners have specifically found that the Veteran's history of cannabis abuse is unrelated to his PTSD.  As such, service connection for cannabis abuse is not warranted.  

Given the above, the Board is inclined to assign greater probative weight to the findings and conclusions of the January 2006 and March 2011 VA examiners, as well as the psychotherapy treatment notes showing treatment for PTSD with symptoms of depression and anxiety than it does to the varied diagnoses shown in the VA treatment records.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may place greater weight on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

Accordingly, the Board concludes that the evidence shows that the Veteran does not have a separate, non-PTSD-related psychiatric disorder.  In other words, his symptoms are attributable to his service-connected PTSD.  

As the evidence shows that the Veteran does not have an acquired psychiatric disorder other than PTSD, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  For the reasons noted above, that doctrine is inapplicable with respect to the Veteran's claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD is denied.



____________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


